El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos ante nos la ocasión para precisar cuál es el alcance del requisito procesal, fijado en el Reglamento del Tribunal de Circuito de Apelaciones, que exige el cumpli-miento estricto de la obligación de un peticionario de noti-ficar su recurso de certiorari al tribunal recurrido.
M
La peticionaria, Mariana Arriaga Rivera, fue admitida en el Hospital Industrial, de la Corporación del Fondo del Seguro del Estado (en adelante F.S.E.), para recibir trata-miento médico, que incluía una operación quirúrgica. Cua-tro días después de dicha operación, el 5 de abril de 1993, la peticionaria tomó los medicamentos que se le habían prescrito para dormir, pero el personal del hospital no tomó la precaución de fijar barandas protectoras a su cama, por lo que la peticionaria se cayó de ésta mientras dormía. Tal caída ocasionó que se lesionara los discos vertebrales re-cién operados. Posteriormente, la peticionaria continuó re-cibiendo tratamiento médico hasta el 18 de enero de 1996, cuando se le notificó la decisión del Administrador del F.S.E. de otorgarle incapacidad total permanente por su lesión.
Mientras recibía el tratamiento aludido, el 28 de marzo de 1994 la peticionaria envió una carta certificada con acuse de recibo al Administrador del Hospital Industrial. En dicha carta la peticionaria hizo una reclamación extra*125judicial detallada respecto a su caída, a los fines de inte-rrumpir el término prescriptivo de la acción civil por los daños resultantes de dicha caída, ocasionados por la negli-gencia del personal del hospital. El administrador del hospital, sin embargo, no recibió esa carta hasta el 6 de abril de 1994. El 19 de septiembre de 1994 la peticionaria pre-sentó una demanda contra el F.S.E. por el incidente aludido.
Dos años más tarde, luego de que ocurriesen varios in-cidentes procesales, el F.S.E. presentó en el foro judicial una moción de desestimación, en la que alegaba que la causa de acción de la peticionaria estaba prescrita. El Tribunal de Primera Instancia adjudicó dicha moción y deter-minó que la carta enviada por la peticionaria al Adminis-trador del Hospital Industrial el 28 de marzo de 1994 había interrumpido el término para incoar la acción en cuestión. También indicó el foro de instancia que dicho hospital era una dependencia del F.S.E., por lo que al enviar la carta a nombre del administrador del hospital, constituía una reclamación extrajudicial al F.S.E.
Inconforme con tal determinación, el F.S.E. recurrió me-diante el recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Este revocó el dictamen del foro de instancia. Determinó que no se había interrumpido el tér-mino prescriptivo, debido a que la carta fue recibida el 6 de abril de 1994, un día después de extinguirse dicho término. Además, señaló que la carta en cuestión estaba dirigida a un tercero, al Administrador del Hospital Industrial, no al F.S.E., por lo que la reclamación extrajudicial hecha me-diante dicha carta no gozaba de capacidad interruptiva, por no estar dirigida a quien fuera demandado.
No conforme con la determinación del foro apelativo, la peticionaria acudió ante nos oportunamente, mediante el recurso de certiorari, e hizo el siguiente señalamiento de errores:
Primer Error: Erró el Honorable Tribunal de Circuito de Ape-*126lacion.es al aplicar el derecho a los. hechos de este caso, pues no siguió la ley del FSE; los criterios establecidos sobre la inter-pretación de reclamaciones de obreros cubiertos por la ley del FSE; ni los criterios establecidos sobre la prescripción.
Segundo Error: Erró el Honorable Tribunal de Circuito de Ape-laciones al ejercer su jurisdicción sobre un CERTIORARI que no fue formalizado a tenor con su reglamento; en la alternativa, abus[ó] de su discreción, al aceptar una ausencia de excusa como justificación para subsanar el incumplimiento con un re-quisito de estricto cumplimiento.
Tercer Error: Erró el Honorable Tribunal de Circuito de Apela-ciones, al resolver que la norma de notificación que se utiliza en las Reglas de Procedimiento Civil no es de aplicación a una reclamación extrajudicial y que cuando la carta llega a su des-tino, la interrupción no surte efecto desde que se envió la misma.
Cuarto Error: Erró el Honorable Tribunal de Circuito de Apela-ciones al determinar contrario a la prueba que el Hospital Industrial es un tercero que nunca fue demandado en este caso.
Posteriormente, el 2 de diciembre de 1997, el F.S.E. compareció ante nos mediante un escrito titulado Alegato de la Parte Recurrida, en el cual argüyó en contra del se-ñalamiento de errores de la peticionaria y a favor de que se confirmara la sentencia del foro apelativo. Con el beneficio de los escritos de ambas partes, pues, pasamos a resolver, conforme lo dispuesto en la Regla 50 de nuestro Regla-mento, 4 L.P.R.A. Ap. XXII-A.
! — I ) — H
 La peticionaria ha planteado ante nos dos impor-tantes controversias sobre el asunto de la prescripción. Una tiene que ver con la cuestión de cuándo comienza a correr el término prescriptivo para que un obrero pueda incoar una acción de daños y perjuicios contra el propio F.S.E. en un caso como el de autos. La otra tiene que ver con la cuestión de cuándo surte efectos una reclamación extrajudicial, para interrumpir el término prescriptivo. No hemos de resolver estas controversias, sin embargo, por-que existe un asunto previo, de naturaleza procesal, con-*127forme al cual debe disponerse de la petición de certiorari ante nos. Se trata de la cuestión planteada en el segundo señalamiento de error de la peticionaria, referente a que el Tribunal de Circuito de Apelaciones no debió ejercer su ju-risdicción para acoger un recurso de certiorari que no ha-bía sido debidamente perfeccionado. De ser correcto el se-ñalamiento aludido, sería improcedente el dictamen del foro apelativo, independientemente de si tenía méritos o no el contenido substantivo de dicho dictamen. Como se sabe, las cuestiones relativas a la jurisdicción de un tribunal, por ser privilegiadas, deben resolverse con preferencia a cua-lesquiera otras. Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436 (1950); López v. Pérez, 68 D.P.R. 312 (1948). Si el Tribunal de Circuito de Apelaciones no debió asumir jurisdicción para entender en el certiorari mediante el cual ese foro dictó la sentencia que se ha impugnado ante nos, lo que procede es que así lo declaremos, y que por ello des-estimemos el recurso ante nos. Así lo hemos resuelto reiteradamente. Dalmau v. Quiñones, 78 D.P.R. 551 (1955). Ponce v. F. Badrena E Hijos, Inc., 74 D.P.R. 225, 249 (1952); Autoridad Sobre Hogares v. Sagastivelza, supra; López v. Pérez, supra. Pasemos, pues, a considerar el señalamiento de error aludido.
III
La Regla 33(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone lo siguiente:

Regla 33. Presentación y notificación

(A) Manera de presentarlo. — -Los escritos iniciales de certio-rari que se sometan a la consideración del Tribunal de Circuito de Apelaciones, y sus copias, podrán presentarse en la Secreta-ría del Tribunal de Circuito de Apelaciones o en la Secretaría de la sede del Tribunal de Primera Instancia en la cual se resolvió la controversia objeto de revisión. Una u otra forma de presen-tación tendrá todos los efectos de ley.
*128Cuando la solicitud de certiorari sea presentada en la Se-cretaría del Tribunal de Circuito de Apelaciones, la parte pe-ticionaria deberá notificar a la Secretaría del tribunal recu-rrido, dentro de las cuarenta y ocho (48) horas siguientes a la presentación de la solicitud, copia de la misma debidamente sellada con la fecha y la hora de presentación. El término aquí dispuesto será de cumplimiento estricto. Cuando la soli-citud sea presentada en la Secretaría del tribunal recurrido, el [la] peticionario[a] deberá notificar a la Secretaría del Tribunal de Circuito de Apelaciones dentro de las cuarenta y ocho (48) horas siguientes a la presentación de la solicitud, las cuatro (4) copias que fueron debidamente selladas por la Secretaría del tribunal recurrido con la fecha y la hora de presentación. El término aquí dispuesto será de cumpli-miento estricto. (Enfasis suplido.)
En el caso de autos, el F.S.E. no cumplió con lo dispuesto en la citada Regla 33(A), como bien lo admitió el propio foro apelativo en su sentencia. El F.S.E. presentó su re-curso de certiorari ante el Tribunal de Circuito de Apela-ciones el 24 de octubre de 1996, pero no notificó dicho re-curso a la Secretaría del tribunal recurrido. Ello dio lugar a que el foro de instancia continuara con los procedimien-tos del caso, a pesar de que estaba pendiente ante el foro apelativo el recurso aludido del F.S.E. En efecto, pocos días después de que el F.S.E. presentara su recurso de certiorari ante dicho foro, el 7 de noviembre de 1996, el tribunal de instancia celebró una conferencia con antelación al juicio. Allí, el tribunal señaló una vista transaccional para el 24 de marzo de 1997, que tuvo que suspenderse llegada la fecha de ésta cuando el tribunal de instancia tuvo noticia por primera vez de que estaba interpuesto y pendiente el certiorari aludido ante el foro apelativo.
En vista del incumplimiento de la Regla 33(A), supra, por el F.S.E., la peticionaria solicitó del Tribunal de Cir-cuito de Apelaciones la desestimación del recurso de certio-rari presentado por el F.S.E. El foro apelativo entonces le requirió al F.S.E. que acreditase la fecha, si alguna, en que había notificado al tribunal recurrido la presentación de certiorari en cuestión. En respuesta a este requerimiento *129del Tribunal de Circuito de Apelaciones, el F.S.E. admitió que no había cumplido con lo dispuesto en la Regla 33(A) aludida. Señaló, además, que
... nuestro incumplimiento no se debió a falta de interés o menosprecio al proceso.
... el incumplimiento ha sido un evento aislado, el mismo ha sido involuntario, no ha habido lesión a las partes o a la digni-dad del tribunal, existe un firme propósito de enmienda de parte de la Corporación del Fondo del Seguro del Estado ....
Sobre la base de la referida respuesta del F.S.E., el foro apelativo denegó la moción de desestimación de la peticionaria. Aunque el F.S.E. evidentemente no ofreció una razón adecuada que justificase su incumplimiento del requisito fijado por la Regla 33(A) en cuestión, el foro ape-lativo resolvió que dicho requisito debía ser interpretado de manera flexible, y que como éste era uno de cumpli-miento estricto y no de carácter jurisdiccional, el tribunal tenía la facultad de eximir de éste a la parte recurrente. El Tribunal de Circuito de Apelaciones no explicó en cuáles circunstancias procedía que se eximiera a una parte de cumplir con la regla aludida ni justificó de modo alguno por qué en este caso debía hacerse tal excepción con el F.S.E. Sencillamente, el foro apelativo resolvió que a pesar del incumplimiento por el F.S.E. con lo dispuesto en la Regla 33(A), supra, tenía jurisdicción para entender en el recurso en cuestión, porque dicha regla sólo establecía un requisito de cumplimiento estricto, no uno jurisdiccional. Con razón nos dice la peticionaria que erró el Tribunal de Circuito de Apelaciones al resolver como lo hizo. Veamos.
IV
Reiteradamente hemos resuelto que las disposiciones reglamentarias sobre los recursos a presentarse *130ante este Tribunal deben observarse rigurosamente. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987); In re Reglamento del Tribunal Supremo, 116 D.P.R. 670 (1985); Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975). Esta conocida norma debe ser extensiva también al Reglamento del Tribunal de Circuito de Apelaciones. En el caso de nuestro propio reglamento hemos señalado que “□os abogados vienen obligados a cumplir fielmente el trá-mite prescrito en las leyes y reglamentos aplicables para el perfeccionamiento de los recursos”, y que no puede quedar “al arbitrio de los abogados decidir qué disposiciones regla-mentarias deben acatarse y cuándo ...”. Matos v. Metropolitan Marble Corp., supra, pág. 125. No existe razón al-guna que justifique no aplicar esta norma, de evidente sentido jurídico, al cumplimiento del Reglamento del Tribunal de Circuito de Apelaciones. Es cierto que en el pa-sado reciente hemos señalado al foro apelativo que debe ser flexible en ciertas aplicaciones de su reglamento, pero ello ha sido en situaciones muy particulares, en las cuales tal flexibilidad estaba plenamente justificada, como cuando se trata de un mero requisito de forma, de menor impor-tancia, Santos y otros v. Mun. de Comerío 140 D.P.R. 12 (1996); o cuando el foro apelativo ha impuesto una severa sanción de desestimación sin antes haber apercibido a la parte debidamente, López Rivera v. Rivera Díaz, 141 D.P.R. 194 (1996). Ninguna de tales expresiones nuestras debe interpretarse como que da licencia a las partes o al foro apelativo para soslayar injustificadamente el cumpli-miento del reglamento de ese foro, particularmente ahora que éste tiene casi dos años de vigencia y no es razonable ya excusar a los abogados por su desconocimiento.
En el caso de autos, se trata de un requisito ex-presamente calificado como de “cumplimiento estricto”. Ya antes nos hemos expresado claramente sobre el significado *131de esta figura procesal. Hemos señalado que existe una "diferencia conceptual con efectos jurídicos distintos entre lo que es ‘requisito de cumplimiento estricto’ y ‘requisito jurisdiccional’”. Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 360 (1977). Hemos indicado que cuando se trata de un término de cumplimiento estricto, el foro judicial queda li-berado del automatismo que conlleva el requisito jurisdic-cional y puede “proveer justicia según lo ameriten las circunstancias”. íd., pág. 360. Más concretamente, hemos resuelto que cuando un término es de cumplimiento es-tricto, su observancia tardía “es permisible de existir y de-mostrarse a cabalidad una justa causa” para no cumplir rigurosamente con el término en cuestión. (Énfasis suplido.) González Santos v. Bourns P.R., Inc., 125 D.P.R. 48, 58 (1989). También hemos resuelto que “[n]o se permi-tirá desviación alguna del plazo ... so pena de desestima-ción del recurso, a menos que la tardanza ocurrida se jus-tifique detalladamente y a cabalidad”, Pueblo v. Fragoso Sierra, 109 D.P.R. 536, 539 (1980), y que “no permitiremos presentaciones tardías de copia de ningún recurso en la secretaría del tribunal de apelación, a menos que la de-mora ocurrida se justifique detalladamente y a cabalidad”. Morales v. Méndez Más, 109 D.P.R. 843, 845 (1980).
Debe indicarse, además, que en fecha muy reciente, en un caso en el cual estaba en cuestión precisamente el alcance de un término de cumplimiento estricto, resolvimos que el Tribunal de Circuito de Apelaciones no goza de discreción para prorrogar tales términos automáticamente. Indicamos que el foro apelativo tiene discreción para extender un término de cumplimiento estricto “sólo cuando la parte que lo solicita demuestra justa causa para la tardanza. En ausencia de tales circunstancias, dicho tribunal carece de discreción para prorrogar el término y, por ende, acoger el recurso de certiorari ante su consideración”. (Énfasis en el original.) Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 657 (1997).
*132De lo anterior se desprende que los tribunales pueden eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto, si están presentes dos condiciones: (1) que en efecto exista justa causa para la dilación; (2) que la parte le demuestre detalladamente al tribunal las bases razonables que tiene para la dilación; es decir, que la parte interesada acredite de manera adecuada la justa causa aludida.
En el caso de autos, no está presente al menos una de las dos condiciones aludidas. Si bien el F.S.E. intentó justificar en detalle su incumplimiento con el término en cuestión, no ofreció realmente una causa justificada para su omisión. Alegaciones tales como las que hizo el F.S.E., de que el incumplimiento fue “involuntario”, que “no se debió a falta de interés”, que no hubo “menosprecio al proceso”, o de que ahora “existe un firme propósito de enmienda”, no constituyen justa causa. No es con vaguedades, excusas o planteamientos estereotipados que se cumple con el requisito de justa causa, sino con explicaciones concretas y particulares, debidamente evidenciadas, que le permitan al tribunal concluir que la tardanza o demora ocurrió razonablemente, por circunstancias especiales.
Ausente la justa causa para la omisión en cuestión, el foro apelativo no tenía discreción para eximir al F.S.E. del cumplimiento con lo dispuesto en la Regla 33(A) del Tribunal de Circuito de Apelaciones, supra. Aunque no se tra-tase de un requisito jurisdiccional, dicho foro venía obli-gado aun, como hemos resuelto antes, a denegar el recurso de certiorari, por razón del incumplimiento del reglamento aludido.
Por los fundamentos expuestos, habiendo errado el foro apelativo al acoger la petición de certiorari del F.S.E., se dictará sentencia para expedir el auto de “certiorari” solici-tado ante nos y para dejar sin efecto la del Tribunal de Circuito de Apelaciones de 24 de septiembre de 1997.
*133En vista de lo que resolvemos, no es procedente discutir los otros señalamientos de error planteados por el peticionario. Ello conforme nuestros precedentes en casos similares. Véase Bco. Popular de P.R. v. Mun. de Aguadillo, supra. Cualquier dictamen nuestro sobre esos otros señalamientos constituiría una mera opinión consultiva y sería contraria a nuestra reiterada política judicial de no hacer pronunciamientos normativos que no han de tener efectos prácticos, porque no han de cambiar de modo alguno el resultado ya dispuesto para el caso en cuestión. P.P.D. v. P.N.P., 140 D.P.R. 52 (1996).
El Juez Asociado Señor Negrón García disintió sin opi-nión escrita. El Juez Asociado Señor Rebollo López disintió con opinión escrita.
— O —